DETAILED ACTION
This Office Action is in response to Application 17/028,298 filed on 09/22/2020.
In the instant application, claims 1, 12 and 19 are independent claims; Claims 1-25 have been examined and are pending. This action is made non-final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 09/22/2020 are acceptable.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/10/2020, 11/12/2020 and 01/12/2021 were filed before the mailing date of the first office action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-25 are allowable when the double patenting issue is resolved.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Independent Claims 1, 12 and 19 are rejected on the ground of nonstatutory double patenting over claims 1, 9 and 17, respectively of U. S. Patent No. 10809910 B2 (hereinafter 910’) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.

Instant Application 17/028,298
Patent 910’
Claim 1:

A first electronic device, comprising: 

+ one or more processors; and 

+ memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: 







+ obtaining second image data about the input, wherein the second image data is obtained using one or more camera sensors of the second electronic device, the first electronic device different from the second electronic device; and 

+ in accordance with a determination that a set of one or more criteria is met based on the first image data and the second image data, performing an operation based on the input, wherein the set of one or more criteria includes a criterion that is met when the input is a touch input.

Claim 12:

A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of a first electronic device, the one or more programs including instructions for: 





+ obtaining first image data about an input, wherein the first image data is obtained using one or more camera sensors of the first electronic device external to a second electronic device; 

+ obtaining second image data about the input, wherein the second image data is obtained using one or more camera sensors of the second electronic device, the first electronic device different from the second electronic device; and 




Claim 19:

A method, comprising: 

+ at a first electronic device: 



+ obtaining first image data about an input, wherein the first image data is obtained using one or more camera sensors of a first electronic device external to a second electronic device; 

+ obtaining second image data about the input, wherein the second image data is obtained using one or more camera sensors of the second electronic device, the first electronic device different from the second electronic device; and 

+ in accordance with a determination that a set of one or more criteria is met based on the first image data and the second image data, performing an operation based on the input, wherein the set of one or more criteria includes a criterion that is met when the input is a touch input.




A first electronic device, comprising: 

+ one or more processors; and 

+ memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: 

+ causing emission of infrared light by an infrared source of a second electronic device; 









+ in accordance with a determination that a set of one or more criteria is met based on the image data, performing an operation based on the input, wherein the set of one or more criteria includes a criterion that is met when the input contacts the infrared light.

Claim 9:

A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of a first electronic device, the one or more programs including instructions for: 

+ causing emission of infrared light by an infrared source of a second electronic device; 

+obtaining image data about an input, wherein the image data is obtained using one or more camera sensors of the first electronic device, the first electronic device different from the second electronic device; and 










Claim 17:

A method, comprising: 

+ at a first electronic device:  28112592848Attorney Docket No.: P37914US1/77970000022101causing emission of infrared light by an infrared source of a second electronic device; 

+ obtaining image data about an input, wherein the image data is obtained using one or more camera sensors of the first electronic device, the first electronic device different from the second electronic device; and 







+ in accordance with a determination that a set of one or more criteria is met based on the image data, performing an operation based on the input, wherein the set of one or more criteria includes a criterion that is met when the input contacts the infrared light.



As can be seen from the table above, independent Claim 1 of the instant application is anticipated by Claim 1 of 910’, in that Claim 1 of 910’ contains all the limitations of Claim 1 of 

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example:
Bostick et al. (US 2018/0261067) – a method for detecting, by a virtual wearable computing device, a hazardous condition based on monitoring a proximity of a user wearing the virtual wearable computing device to a physical obstruction and alerting, by the virtual wearable computing device, the user regarding the detection of the hazardous condition.
Milanfar et al. (US 2014/0293079) – a method for receiving an image from a camera, comparing one or more parameters of the image with one or more control parameters to determine that the camera is at least partially obstructed.
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached on Mon-Friday: 7:30 - 5:00, off on alternating Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174